                    1

                    2

                    3

                    4

                    5

                    6

                    7

                    8                            UNITED STATES DISTRICT COURT
                    9                          CENTRAL DISTRICT OF CALIFORNIA
                  10       HECTOR ISLAVA, an individual,         Case No.: 2:19-cv-10157-SVW-MAA
                  11                      Plaintiff,             STIPULATED PROTECTIVE
                                                                 ORDER
                  12             v.
                                                                 Complaint Filed: October 18, 2019
                  13       UNITED SEATING AND
                           MOBILITY, LLC, a Missouri             Removal Date: November 27, 2019
                  14       limited liability company, and DOES
                           1-50, inclusive,
                  15                                             Trial Date: July 21, 2020
                  16                      Defendants.
                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
LITTLER M ENDELSON, P.C.
     2050 MAIN STREET
         SUITE 900
     IRVINE, CA 92614
        949.705.3000
                       1       1.    A. PURPOSES AND LIMITATIONS
                       2
                                     Discovery in this action is likely to involve production of confidential,
                       3

                       4       proprietary, or private information for which special protection from public disclosure

                       5       and from use for any purpose other than prosecuting this litigation may be warranted.
                       6
                               Accordingly, the parties hereby stipulate to and petition the Court to enter the following
                       7

                       8       Stipulated Protective Order. The parties acknowledge that this Order does not confer
                       9       blanket protections on all disclosures or responses to discovery and that the protection
                    10
                               it affords from public disclosure and use extends only to the limited information or items
                    11

                    12         that are entitled to confidential treatment under the applicable legal principles. The
                    13         parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
                    14
                               Protective Order does not entitle them to file confidential information under seal; Civil
                    15

                    16         Local Rule 79-5 sets forth the procedures that must be followed and the standards that
                    17         will be applied when a party seeks permission from the court to file material under seal.
                    18
                                            B. GOOD CAUSE STATEMENT
                    19

                    20               This action is likely to involve trade secrets, customer and pricing lists and other
                    21
                               valuable research, development, commercial, financial, technical and/or proprietary
                    22
                               information for which special protection from public disclosure and from use for any
                    23

                    24         purpose other than prosecution of this action is warranted. Such confidential and
                    25
                               proprietary materials and information consist of, among other things, confidential
                    26
                               business or financial information, information regarding confidential business practices,
                    27

                    28         or other confidential research, development, or commercial information (including
LITTLER MENDELSON, P.C.
  A PROFESSIONAL CORPORATION
     2049 Century Park East
                                                                         1.
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                       1       information implicating privacy rights of third parties), information otherwise generally
                       2
                               unavailable to the public, or which may be privileged or otherwise protected from
                       3

                       4       disclosure under state or federal statutes, court rules, case decisions, or common law.

                       5       Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
                       6
                               disputes over confidentiality of discovery materials, to adequately protect information
                       7

                       8       the parties are entitled to keep confidential, to ensure that the parties are permitted
                       9       reasonable necessary uses of such material in preparation for and in the conduct of trial,
                    10
                               to address their handling at the end of the litigation, and serve the ends of justice, a
                    11

                    12         protective order for such information is justified in this matter. It is the intent of the
                    13         parties that information will not be designated as confidential for tactical reasons and
                    14
                               that nothing be so designated without a good faith belief that it has been maintained in
                    15

                    16         a confidential, non-public manner, and there is good cause why it should not be part of
                    17         the public record of this case.
                    18
                               2.    DEFINITIONS
                    19

                    20               2.1    Action: this pending federal law suit.
                    21
                                     2.2    Challenging Party: a Party or Non-Party that challenges the designation of
                    22
                               information or items under this Order.
                    23

                    24

                    25
                                     2.3    “CONFIDENTIAL” Information or Items: information (regardless of how
                    26
                               it is generated, stored or maintained) or tangible things that qualify for protection under
                    27

                    28
LITTLER MENDELSON, P.C.
  A PROFESSIONAL CORPORATION
     2049 Century Park East
                                                                          2.
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                       1       Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
                       2
                               Statement.
                       3

                       4             2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their

                       5       support staff).
                       6
                                     2.5    Designating Party: a Party or Non-Party that designates information or
                       7

                       8       items that it produces in disclosures or in responses to discovery as
                       9       “CONFIDENTIAL.”
                    10
                                     2.6    Disclosure or Discovery Material: all items or information, regardless of
                    11

                    12         the medium or manner in which it is generated, stored, or maintained (including, among
                    13         other things, testimony, transcripts, and tangible things), that are produced or generated
                    14
                               in disclosures or responses to discovery in this matter.
                    15

                    16               2.7    Expert: a person with specialized knowledge or experience in a matter
                    17
                               pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                    18
                               expert witness or as a consultant in this Action.
                    19

                    20               2.8    House Counsel: attorneys who are employees of a party to this Action.
                    21
                               House Counsel does not include Outside Counsel of Record or any other outside
                    22
                               counsel.
                    23

                    24               2.9    Non-Party: any natural person, partnership, corporation, association, or
                    25
                               other legal entity not named as a Party to this action.
                    26
                                     2.10 Outside Counsel of Record: attorneys who are not employees of a party to
                    27

                    28         this Action but are retained to represent or advise a party to this Action and have
LITTLER MENDELSON, P.C.
  A PROFESSIONAL CORPORATION
     2049 Century Park East
                                                                          3.
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                       1       appeared in this Action on behalf of that party or are affiliated with a law firm which
                       2
                               has appeared on behalf of that party, and includes support staff.
                       3

                       4             2.11 Party:     any party to this Action, including all of its officers, directors,

                       5       employees, consultants, retained experts, and Outside Counsel of Record (and their
                       6
                               support staffs).
                       7

                       8             2.12 Producing Party:       a Party or Non-Party that produces Disclosure or
                       9       Discovery Material in this Action.
                    10
                                     2.13 Professional Vendors: persons or entities that provide litigation support
                    11

                    12         services (e.g., photocopying, videotaping, translating, preparing exhibits or
                    13         demonstrations, and organizing, storing, or retrieving data in any form or medium) and
                    14
                               their employees and subcontractors.
                    15

                    16               2.14 Protected Material: any Disclosure or Discovery Material that is
                    17
                               designated as “CONFIDENTIAL.”
                    18
                                     2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                    19

                    20         from a Producing Party.
                    21
                               3.    SCOPE
                    22
                                     The protections conferred by this Stipulation and Order cover not only Protected
                    23

                    24         Material (as defined above), but also (1) any information copied or extracted from
                    25
                               Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                    26
                               Material; and (3) any testimony, conversations, or presentations by Parties or their
                    27

                    28         Counsel that might reveal Protected Material.
LITTLER MENDELSON, P.C.
  A PROFESSIONAL CORPORATION
     2049 Century Park East
                                                                         4.
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                       1             Any use of Protected Material at trial shall be governed by the orders of the trial
                       2
                               judge. This Order does not govern the use of Protected Material at trial.
                       3

                       4       4.    DURATION

                       5             [ALTERNATIVE POSSIBLE PARAGRAPH] Even after final disposition of
                       6
                               this litigation, the confidentiality obligations imposed by this Order shall remain in
                       7

                       8       effect until a Designating Party agrees otherwise in writing or a court order otherwise
                       9       directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims
                    10
                               and defenses in this Action, with or without prejudice; and (2) final judgment herein
                    11

                    12         after the completion and exhaustion of all appeals, rehearings, remands, trials, or
                    13         reviews of this Action, including the time limits for filing any motions or applications
                    14
                               for extension of time pursuant to applicable law.
                    15

                    16         5.    DESIGNATING PROTECTED MATERIAL
                    17
                                     5.1    Exercise of Restraint and Care in Designating Material for Protection.
                    18
                                     Each Party or Non-Party that designates information or items for protection under
                    19

                    20         this Order must take care to limit any such designation to specific material that qualifies
                    21
                               under the appropriate standards. The Designating Party must designate for protection
                    22
                               only those parts of material, documents, items, or oral or written communications that
                    23

                    24         qualify so that other portions of the material, documents, items, or communications for
                    25
                               which protection is not warranted are not swept unjustifiably within the ambit of this
                    26
                               Order.
                    27

                    28
LITTLER MENDELSON, P.C.
  A PROFESSIONAL CORPORATION
     2049 Century Park East
                                                                          5.
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                       1             Mass, indiscriminate, or routinized designations are prohibited. Designations that
                       2
                               are shown to be clearly unjustified or that have been made for an improper purpose
                       3

                       4       (e.g., to unnecessarily encumber the case development process or to impose

                       5       unnecessary expenses and burdens on other parties) may expose the Designating Party
                       6
                               to sanctions.
                       7

                       8             If it comes to a Designating Party’s attention that information or items that it
                       9       designated for protection do not qualify for protection, that Designating Party must
                    10
                               promptly notify all other Parties that it is withdrawing the inapplicable designation.
                    11

                    12               5.2       Manner and Timing of Designations. Except as otherwise provided in this
                    13         Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
                    14
                               or ordered, Disclosure or Discovery Material that qualifies for protection under this
                    15

                    16         Order must be clearly so designated before the material is disclosed or produced.
                    17               Designation in conformity with this Order requires:
                    18
                                     (a) for information in documentary form (e.g., paper or electronic documents,
                    19

                    20         but excluding transcripts of depositions or other pretrial or trial proceedings), that the
                    21
                               Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
                    22
                               “CONFIDENTIAL legend”), to each page that contains protected material. If only a
                    23

                    24         portion or portions of the material on a page qualifies for protection, the Producing Party
                    25
                               also must clearly identify the protected portion(s) (e.g., by making appropriate markings
                    26
                               in the margins).
                    27

                    28
LITTLER MENDELSON, P.C.
  A PROFESSIONAL CORPORATION
     2049 Century Park East
                                                                          6.
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                       1             A Party or Non-Party that makes original documents available for inspection
                       2
                               need not designate them for protection until after the inspecting Party has indicated
                       3

                       4       which documents it would like copied and produced. During the inspection and before

                       5       the designation, all of the material made available for inspection shall be deemed
                       6
                               “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                       7

                       8       copied and produced, the Producing Party must determine which documents, or portions
                       9       thereof, qualify for protection under this Order. Then, before producing the specified
                    10
                               documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
                    11

                    12         that contains Protected Material. If only a portion or portions of the material on a page
                    13         qualifies for protection, the Producing Party also must clearly identify the protected
                    14
                               portion(s) (e.g., by making appropriate markings in the margins).
                    15

                    16               (b) for testimony given in depositions that the Designating Party identify the
                    17         Disclosure or Discovery Material on the record, before the close of the deposition all
                    18
                               protected testimony.
                    19

                    20               (c) for information produced in some form other than documentary and for any
                    21
                               other tangible items, that the Producing Party affix in a prominent place on the exterior
                    22
                               of the container or containers in which the information is stored the legend
                    23

                    24         “CONFIDENTIAL.” If only a portion or portions of the information warrants
                    25
                               protection, the Producing Party, to the extent practicable, shall identify the protected
                    26
                               portion(s).
                    27

                    28
LITTLER MENDELSON, P.C.
  A PROFESSIONAL CORPORATION
     2049 Century Park East
                                                                         7.
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                       1             5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
                       2
                               to designate qualified information or items does not, standing alone, waive the
                       3

                       4       Designating Party’s right to secure protection under this Order for such material. Upon

                       5       timely correction of a designation, the Receiving Party must make reasonable efforts to
                       6
                               assure that the material is treated in accordance with the provisions of this Order.
                       7

                       8       6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                       9             6.1      Timing of Challenges.       Any Party or Non-Party may challenge a
                    10
                               designation of confidentiality at any time that is consistent with the Court’s Scheduling
                    11

                    12         Order.
                    13               6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
                    14
                               process under Local Rule 37.1 et seq.
                    15

                    16               6.3    The burden of persuasion in any such challenge proceeding shall be on the
                    17         Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
                    18
                               to harass or impose unnecessary expenses and burdens on other parties) may expose the
                    19

                    20         Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
                    21
                               the confidentiality designation, all parties shall continue to afford the material in
                    22
                               question the level of protection to which it is entitled under the Producing Party’s
                    23

                    24         designation until the Court rules on the challenge.
                    25
                               7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                    26
                                     7.1    Basic Principles. A Receiving Party may use Protected Material that is
                    27

                    28         disclosed or produced by another Party or by a Non-Party in connection with this Action
LITTLER MENDELSON, P.C.
  A PROFESSIONAL CORPORATION
     2049 Century Park East
                                                                         8.
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                       1       only for prosecuting, defending, or attempting to settle this Action. Such Protected
                       2
                               Material may be disclosed only to the categories of persons and under the conditions
                       3

                       4       described in this Order. When the Action has been terminated, a Receiving Party must

                       5       comply with the provisions of section 13 below (FINAL DISPOSITION).
                       6
                                     Protected Material must be stored and maintained by a Receiving Party at a
                       7

                       8       location and in a secure manner that ensures that access is limited to the persons
                       9       authorized under this Order.
                    10
                                     7.2    Disclosure of “CONFIDENTIAL” Information or Items.                 Unless
                    11

                    12         otherwise ordered by the court or permitted in writing by the Designating Party, a
                    13         Receiving Party may disclose any information or item designated “CONFIDENTIAL”
                    14
                               only to:
                    15

                    16               (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as
                    17         employees of said Outside Counsel of Record to whom it is reasonably necessary to
                    18
                               disclose the information for this Action;
                    19

                    20               (b) the officers, directors, and employees (including House Counsel) of the
                    21
                               Receiving Party to whom disclosure is reasonably necessary for this Action;
                    22
                                     (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
                    23

                    24         is reasonably necessary for this Action and who have signed the “Acknowledgment and
                    25
                               Agreement to Be Bound” (Exhibit A);
                    26
                                     (d) the court and its personnel;
                    27

                    28               (e) court reporters and their staff;
LITTLER MENDELSON, P.C.
  A PROFESSIONAL CORPORATION
     2049 Century Park East
                                                                            9.
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                       1             (f) professional jury or trial consultants, mock jurors, and Professional Vendors
                       2
                               to whom disclosure is reasonably necessary for this Action and who have signed the
                       3

                       4       “Acknowledgment and Agreement to Be Bound” (Exhibit A); (g) the author or recipient

                       5       of a document containing the information or a custodian or other person who otherwise
                       6
                               possessed or knew the information;
                       7

                       8             (h) during their depositions, witnesses ,and attorneys for witnesses, in the Action
                       9       to whom disclosure is reasonably necessary provided: (1) the deposing party requests
                    10
                               that the witness sign the form attached as Exhibit A hereto; and (2) they will not be
                    11

                    12         permitted to keep any confidential information unless they sign the “Acknowledgment
                    13         and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
                    14
                               Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
                    15

                    16         depositions that reveal Protected Material may be separately bound by the court reporter
                    17         and may not be disclosed to anyone except as permitted under this Stipulated Protective
                    18
                               Order; and
                    19

                    20               (i) any mediator or settlement officer, and their supporting personnel, mutually
                    21
                               agreed upon by any of the parties engaged in settlement discussions.
                    22
                               8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                    23

                    24         OTHER LITIGATION
                    25
                                     If a Party is served with a subpoena or a court order issued in other litigation that
                    26
                               compels disclosure of any information or items designated in this Action as
                    27

                    28         “CONFIDENTIAL,” that Party must:
LITTLER MENDELSON, P.C.
  A PROFESSIONAL CORPORATION
     2049 Century Park East
                                                                         10.
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                       1             (a)   promptly notify in writing the Designating Party. Such notification shall
                       2
                               include a copy of the subpoena or court order;
                       3

                       4             (b) promptly notify in writing the party who caused the subpoena or order to

                       5       issue in the other litigation that some or all of the material covered by the subpoena or
                       6
                               order is subject to this Protective Order. Such notification shall include a copy of this
                       7

                       8       Stipulated Protective Order; and
                       9             (c) cooperate with respect to all reasonable procedures sought to be pursued by
                    10
                               the Designating Party whose Protected Material may be affected.
                    11

                    12               If the Designating Party timely seeks a protective order, the Party served with the
                    13         subpoena or court order shall not produce any information designated in this action as
                    14
                               “CONFIDENTIAL” before a determination by the court from which the subpoena or
                    15

                    16         order issued, unless the Party has obtained the Designating Party’s permission. The
                    17         Designating Party shall bear the burden and expense of seeking protection in that court
                    18
                               of its confidential material and nothing in these provisions should be construed as
                    19

                    20         authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
                    21
                               from another court.
                    22
                               9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                    23

                    24         IN THIS LITIGATION
                    25
                                     (a) The terms of this Order are applicable to information produced by a Non-
                    26
                               Party in this Action and designated as “CONFIDENTIAL.” Such information produced
                    27

                    28         by Non-Parties in connection with this litigation is protected by the remedies and relief
LITTLER MENDELSON, P.C.
  A PROFESSIONAL CORPORATION
     2049 Century Park East
                                                                        11.
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                       1       provided by this Order. Nothing in these provisions should be construed as prohibiting
                       2
                               a Non-Party from seeking additional protections.
                       3

                       4             (b) In the event that a Party is required, by a valid discovery request, to produce

                       5       a Non-Party’s confidential information in its possession, and the Party is subject to an
                       6
                               agreement with the Non-Party not to produce the Non-Party’s confidential information,
                       7

                       8       then the Party shall:
                       9                    (1)       promptly notify in writing the Requesting Party and the Non-Party
                    10
                               that some or all of the information requested is subject to a confidentiality agreement
                    11

                    12         with a Non-Party;
                    13                      (2) promptly provide the Non-Party with a copy of the Stipulated
                    14
                               Protective Order in this Action, the relevant discovery request(s), and a reasonably
                    15

                    16         specific description of the information requested; and
                    17                      (3) make the information requested available for inspection by the Non-
                    18
                               Party, if requested.
                    19

                    20               (c) If the Non-Party fails to seek a protective order from this court within 14
                    21
                               days of receiving the notice and accompanying information, the Receiving Party may
                    22
                               produce the Non-Party’s confidential information responsive to the discovery request.
                    23

                    24         If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
                    25
                               any information in its possession or control that is subject to the confidentiality
                    26
                               agreement with the Non-Party before a determination by the court. Absent a court order
                    27

                    28
LITTLER MENDELSON, P.C.
  A PROFESSIONAL CORPORATION
     2049 Century Park East
                                                                          12.
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                       1       to the contrary, the Non-Party shall bear the burden and expense of seeking protection
                       2
                               in this court of its Protected Material.
                       3

                       4       10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                       5             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                       6
                               Protected Material to any person or in any circumstance not authorized under this
                       7

                       8       Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
                       9       the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                    10
                               all unauthorized copies of the Protected Material, (c) inform the person or persons to
                    11

                    12         whom unauthorized disclosures were made of all the terms of this Order, and (d) request
                    13         such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
                    14
                               that is attached hereto as Exhibit A.
                    15

                    16         11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                    17
                               PROTECTED MATERIAL
                    18
                                     When a Producing Party gives notice to Receiving Parties that certain
                    19

                    20         inadvertently produced material is subject to a claim of privilege or other protection,
                    21
                               the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                    22
                               Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                    23

                    24         may be established in an e-discovery order that provides for production without prior
                    25
                               privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                    26
                               parties reach an agreement on the effect of disclosure of a communication or
                    27

                    28         information covered by the attorney-client privilege or work product protection, the
LITTLER MENDELSON, P.C.
  A PROFESSIONAL CORPORATION
     2049 Century Park East
                                                                          13.
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                       1       parties may incorporate their agreement in the stipulated protective order submitted to
                       2
                               the court.
                       3

                       4       12.   MISCELLANEOUS

                       5             12.1   Right to Further Relief. Nothing in this Order abridges the right of any
                       6
                               person to seek its modification by the Court in the future.
                       7

                       8             12.2 Right to Assert Other Objections. By stipulating to the entry of this
                       9       Protective Order no Party waives any right it otherwise would have to object to
                    10
                               disclosing or producing any information or item on any ground not addressed in this
                    11

                    12         Stipulated Protective Order. Similarly, no Party waives any right to object on any
                    13         ground to use in evidence of any of the material covered by this Protective Order.
                    14
                                     12.3 Filing Protected Material. A Party that seeks to file under seal any
                    15

                    16         Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                    17         only be filed under seal pursuant to a court order authorizing the sealing of the specific
                    18
                               Protected Material at issue. If a Party's request to file Protected Material under seal is
                    19

                    20         denied by the court, then the Receiving Party may file the information in the public
                    21
                               record unless otherwise instructed by the court.
                    22
                               13.   FINAL DISPOSITION
                    23

                    24               After the final disposition of this Action, as defined in paragraph 4, within 60
                    25
                               days of a written request by the Designating Party, each Receiving Party must return all
                    26
                               Protected Material to the Producing Party or destroy such material. As used in this
                    27

                    28         subdivision, “all Protected Material” includes all copies, abstracts, compilations,
LITTLER MENDELSON, P.C.
  A PROFESSIONAL CORPORATION
     2049 Century Park East
                                                                         14.
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                       1       summaries, and any other format reproducing or capturing any of the Protected
                       2
                               Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                       3

                       4       must submit a written certification to the Producing Party (and, if not the same person

                       5       or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                       6
                               category, where appropriate) all the Protected Material that was returned or destroyed
                       7

                       8       and (2) affirms that the Receiving Party has not retained any copies, abstracts,
                       9       compilations, summaries or any other format reproducing or capturing any of the
                    10
                               Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                    11

                    12         archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                    13         legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
                    14
                               work product, and consultant and expert work product, even if such materials contain
                    15

                    16         Protected Material. Any such archival copies that contain or constitute Protected
                    17         Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
                    18
                                     ///
                    19

                    20               ///
                    21
                                     ///
                    22
                                     ///
                    23

                    24               ///
                    25
                                     ///
                    26
                                     ///
                    27

                    28
LITTLER MENDELSON, P.C.
  A PROFESSIONAL CORPORATION
     2049 Century Park East
                                                                         15.
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                       1             Any violation of this Order may be punished by any and all appropriate measures
                       2
                               including, without limitation, contempt proceedings and/or monetary sanctions.
                       3

                       4       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                       5

                       6       DATED: ____________________________
                       7

                       8       ____________________________________
                               Aryeh Leichter
                       9       LEICHTER LAW FIRM, APC
                    10         Attorneys for Plaintiff
                               Hector Islava
                    11

                    12
                               DATED: ____________________________
                    13

                    14
                               ____________________________________
                    15         Jon G. Miller
                    16         Joseph P. Ursic
                               LITTLER MENDELSON, P.C.
                    17         Attorneys for Defendant
                    18         UNITED SEATING AND MOBILITY, L.L.C., d/b/a NUMOTION
                    19
                               FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                    20
                                        03/18/2020
                               DATED: _____________________________
                    21

                    22
                               _____________________________________
                    23
                               Honorable Maria A. Audero
                    24         United States Magistrate Judge
                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
  A PROFESSIONAL CORPORATION
     2049 Century Park East
                                                                      16.
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                    1                                             EXHIBIT A
                    2
                                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                    3

                    4

                    5      I,   _____________________________             [print    or    type    full   name],     of
                    6
                           _________________ [print or type full address], declare under penalty of perjury that I
                    7

                    8      have read in its entirety and understand the Stipulated Protective Order that was issued
                    9      by the United States District Court for the Central District of California on _____March
                  10
                           ___, 2020 in the case of Hector Islava v. United Seating and Mobility, LLC, et al., Case
                  11

                  12       No. 2:19-cv-10157-SVW-MAA. I agree to comply with and to be bound by all the terms
                  13       of this Stipulated Protective Order and I understand and acknowledge that failure to so
                  14
                           comply could expose me to sanctions and punishment in the nature of contempt. I
                  15

                  16       solemnly promise that I will not disclose in any manner any information or item that is
                  17       subject to this Stipulated Protective Order to any person or entity except in strict
                  18
                           compliance with the provisions of this Order.
                  19

                  20             I further agree to submit to the jurisdiction of the United States District Court for
                  21
                           the Central District of California for the purpose of enforcing the terms of this Stipulated
                  22
                           Protective Order, even if such enforcement proceedings occur after termination of this
                  23

                  24       action. I hereby appoint __________________________ [print or type full name] of
                  25
                           _______________________________________ [print or type full address and
                  26
                           telephone number] as my California agent for service of process in connection with this
                  27

                  28       action or any proceedings related to enforcement of this Stipulated Protective Order.
LITTLER M ENDELSON, P.C.
     2050 MAIN STREET
         SUITE 900
     IRVINE, CA 92614
        949.705.3000
                    1      Date: ______________________________________
                    2
                           City and State where sworn and signed: _________________________________
                    3

                    4

                    5      Printed name: _______________________________
                    6

                    7

                    8      Signature: __________________________________
                    9      4852-8734-4055.2
                           4852-8734-4055.4
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
LITTLER M ENDELSON, P.C.
     2050 MAIN STREET
         SUITE 900
                                                              18.
     IRVINE, CA 92614
        949.705.3000
